On April 11, 1988, Melbourne Police Officer Brian Bice was traveling on University Boulevard in Melbourne, Florida. Officer Bice observed a disturbance involving a Jeep-type vehicle with two white males inside and a black male on the driver’s side door, halfway leaning into the vehicle. He observed a scuffle and saw the black male throw a bottle against the vehicle as it drove away. Officer Bice *83pursued the vehicle as an investigatory procedure. After stopping the vehicle, a license check revealed the defendant was driving while his license was suspended. The defendant was so charged.
The issue before the Court is whether or not the officer acted reasonably in making the traffic stop. We think there was good cause to stop the vehicle based on the officer’s observation of the “scuffle” and given the totality of the circumstances.
Therefore, we affirm the trial court’s ruling denying defendant’s Motion to Suppress.
JOHNSTON, Lawrence V.; JOHNSON, Clarence T.; and WOOD-SON, J. William, Judges, concur